Title: From George Washington to Alexander Fowler, 6 September 1781
From: Washington, George
To: Fowler, Alexander


                  
                     sir
                     Head of Elk 6th Septemr 1781
                  
                  Being informed that upon a Construction of my former Letter you have insisted on acting as D. Judge Advocate in takg the Depositions & preparing the Necessary Evidence previous to the Trial of Colo. Broadhead, on the Accusations bro’t against him during his Comand at the Post of Fort Pitt in which you have appeared as a Principal—I do hereby direct you, from the manifest Impropriety of the Case, In the most positive manner to desist from acting in the Capacity of D. Judge Advocate on this Occasion—& that so far as you are concerned, you will endeavour that this Disagreable Dispute may be terminated at the earliest Period possible.
                  I have written to Colo. Gibson, who is to assume the Comand in the Room of Colo. Brodhead, to appoint a suitable person to act in Capacity of Judge Advocate—& I hope soon to see an issue of this unhappy affair.  I am &ca
                  
                  
                     G.W.
                  
               